Title: From John Adams to John Davis, 11 December 1797
From: Adams, John
To: Davis, John



Dear Sir
Philadelphia Decr 11th 1797—

Coll Pickering has shewn me your Letter of 30th Novr. and I thank you for your kind attention to me—
Inclosed is a Letter from Lewis Meagher O’brian a total stranger to me, who has sent a present to the American Academy of Arts and Sciences—I pray you to send the Box from Plymouth to Dr. Lathrop of Boston, with O’briens Letter. Pray him to open the Box, and present its contents to the Academy, and inclose the Letter back to me by the Post, as there are Somethings of a public nature in it, which I must Consider
I am Sir with great Esteem your / Very humble Servant

John Adams